Exhibit 10.2

 

To:         GulfMark Americas, Inc. (the “Borrower”)

842 West Sam Houston Parkway North, Suite 400

Houston, Texas 77024

United States

Attention: Chief Financial Officer

 

GulfMark Offshore, Inc. (the “Parent” and, together with the Borrower, “you”)

842 West Sam Houston Parkway North, Suite 400

Houston, Texas 77024

United States

Attention: Chief Financial Officer

 

From:    The Royal Bank of Scotland plc (in its capacity as Agent for the
Lenders)

Syndicated Loans Agency

Corporate & Institutional Banking,

250 Bishopsgate

London, EC2M 4AA

United Kingdom

April 14, 2017

 

Dear Sirs,

 

Multicurrency Facility Agreement dated 26 September 2014 (as amended,
supplemented and/or restated from time to time and as last amended on 31 March
2016) (the “Facility Agreement”, capitalised terms used but not defined herein
as therein defined)

 

1.

Introduction

 

1.1.

Reference is made to the Facility Agreement, the letter agreement, dated 8 March
2017, between you and the Agent (the “Interim Funding Letter”) and the letter
agreement dated 14 March 2017 between you and the Agent (the “Support Letter”).
This letter is referred to as the “Extension Letter”.

 

1.2.

You have requested, and the Agent (acting on the instructions of the Majority
Lenders) has agreed to forbear from exercising any remedies in respect of the
Enumerated Defaults (as defined below) during the Extended Support Period (as
defined below) on the terms of this Extension Letter.

 

1.3.

The parties hereto agree that any reference in the Support Letter to the “2020
Notes” shall be deemed a reference to the “2022 Notes.”

 

2.

Extended Support Period

 

2.1.

During the Extended Support Period, the Agent (acting on the instructions of the
Majority Lenders) hereby agrees to waive, each Default and/or Event of Default
which is an Enumerated Default (as defined in the Support Letter and as amended
below) (and to forbear from exercising any rights or remedies under the Finance
Documents as a result of any such Default and/or Event of default which is an
Enumerated Default).

 

2.2.

The “Extended Support Period” is the period beginning on the date that the
conditions set forth in Clause 4 below have been satisfied and ending on the
earlier of (x) 28 April 2017; (y) the occurrence of any Early Termination Event
(as defined in the Support Letter); and (z) 11:59 p.m. (New York Time) 21 April
2017, if the Majority Lenders have delivered a written notice to the Parent at
or before such time that they have determined in their sole discretion that
negotiations are not proceeding productively with the Parent and the holders of
the 2022 Notes on the terms of a proposed debtor in possession financing and the
material terms of the Parent’s contemplated consensual restructuring.

  

 
 

--------------------------------------------------------------------------------

 

 

3.

Enumerated Defaults

 

Each of the following is an Enumerated Default:

 

3.1.

each Enumerated Default (as defined in the Support Letter), provided that any
Event of Default arising as a result of an acceleration of the 2022 Notes (as
defined in the Support Letter) shall not be an Enumerated Default; and

 

3.2.

any Event of Default under Clause 30.7.4 of the Facility Agreement insofar as it
arises from a default or event of default under the NOK Facility (as defined in
the Support Letter) as a result of Parent’s failure to maintain the listing of
its common shares on the New York Stock Exchange.

 

4.

Conditions to Extended Support Period

   

The Extended Support Period shall commence upon the satisfaction of the
following conditions precedent, each in form and substance satisfactory to the
Agent (acting on the instructions of the Majority Lenders), and remain in effect
only so long as such conditions remain so satisfied:

 

4.1.

the Parent, Gulfmark Rederi AS and the lenders under the NOK Facility (as
defined in the Support Letter) have entered into a support and forbearance
letter for the Extended Support Period and such letter and forbearance remains
in effect;

 

4.2.

the Parent and an ad hoc committee of holders of 2022 Notes (as defined in the
Support Letter) representing an amount satisfactory to the Agent (acting on the
instructions of the Majority Lenders) have agreed to forbear from enforcing
their rights under the Notes during the Extended Support Period and such
forbearance remains in effect;

 

4.3.

the Parent and the Borrower have executed the fee letter of Holman Fenwick
Willan LLP, as maritime counsel to the Agent (the “Holman Fee Letter”);

 

4.4.

the Parent has (i), to the extent invoiced on or prior to the date hereof, paid
all outstanding fees and expenses of financial advisor and counsel to the Agent
required to be paid pursuant to the terms of the Facility Agreement, the Support
Letter, the Holman Fee Letter, the fee letter among the Borrower, the Parent and
Sullivan & Cromwell LLP, dated 8 March 2017, and the FTI engagement letter among
FTI Consulting, Inc., the Borrower, the Parent and Sullivan & Cromwell LLP,
dated 12 January 2017 (and executed by the Borrower and the Parent on 7 March
2017); and (ii), following the date hereof, duly and punctually pays all such
fees and expenses promptly upon receipt of invoices and in any event within the
time limits required by each of those letters (or any later time that the Agent,
in its sole discretion, may agree); and

 

4.5.

the Parent and the Borrower continue to be in material compliance with all other
terms of this Extension Letter and the Support Letter.

 

5.

Access to Vessels

 

Regardless of whether the conditions set forth in Clause 4 above have been
satisfied, you shall provide reasonable access to officers and designated
representatives of the Agent, the Lenders and their counsel to visit and inspect
any of the Borrower’s vessels now owned or hereafter acquired.

  

 
2

--------------------------------------------------------------------------------

 

 

6.

Facilitating discussions with holders of the 2020 Notes

 

Regardless of whether the conditions set forth in Clause 4 above have been
satisfied, the Parent will use all reasonable efforts to facilitate discussions
between representatives and advisors of each of the 2020 Notes, the Agent and
the Parent on the terms of a proposed debtor in possession financing and the
material terms of the Parent’s contemplated consensual restructuring.

 

7.

More Favourable Terms

 

To the extent that any other forbearance or standstill agreement entered into by
the Parent or any of its subsidiaries (any such agreement, a “Third Party
Forbearance Agreement”), or any amendment to any Third Party Forbearance
Agreement entered into or agreed on or after the date of this Extension Letter
during the Extended Support Period, provides any benefit or right (including,
without limitation, the benefit of a forbearance period of shorter duration than
the Extended Support Period) to any creditor party thereto that is more
favourable than any benefit or right provided under this Extension Letter,
taking into account the terms and conditions currently in effect with such
creditor party, notwithstanding the relevant Third Party Forbearance Agreement,
this Extension Letter shall be amended so as to cause any such benefit or right
to be made available to the Lenders concurrently with making any such benefit or
right available, and on comparable terms as it is made available, to any such
other creditor. The Parent and the Borrower agree to provide copies of any Third
Party Forbearance Agreement or any amendments to Third Party Forbearance
Agreements to the Lenders promptly, but in any event within two (2) Business
Days, of entering into it.

 

8.

Tolling of time periods

 

The parties hereto agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that the Agent
or any Lender may be entitled to take or bring to enforce its rights and
remedies against you are, to the fullest extent permitted by law, tolled and
suspended during the Extended Support Period.

 

9.

Counterparts

 

This Extension Letter may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Extension Letter.

 

10.

Governing law, jurisdiction and enforcement

 

This Extension Letter and any non-contractual arrangements arising out of or in
relation to it shall be governed by English law. This Extension Letter is a
Finance Document. The provisions of Clauses 44 (Remedies and Waivers) and 49
(Enforcement) of the Facility Agreement shall apply in relation to this
Extension Letter as if such provisions were restated in this Extension Letter in
their entirety, but with references in Clause 49 (Enforcement) to “Finance
Documents” and “this Agreement” construed to refer to this Extension Letter.

 

[Signature Pages Follow]

 

 
3

--------------------------------------------------------------------------------

 

 

Please confirm your acceptance to the foregoing terms and conditions by signing
the acceptance of this letter below.

 

Yours faithfully

 

The Agent

 

 

/s/ Paul Keilty          

For and on behalf of

The Royal Bank of Scotland plc (acting on the

instructions of the Majority Lenders)

 

 

 
4

--------------------------------------------------------------------------------

 

 

Accepted and agreed by:

 

The Borrower

 

 

 

 

/s/ J. Mitchell           

For and on behalf of

GulfMark Americas, Inc.

 

 

 

 

 

 

4/14/2017         

Date

The Parent

 

 

 

 

/s/ J. Mitchell           

For and on behalf of

GulfMark Offshore, Inc.

 

 

 

4/14/2017         

Date

 

 

5